                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        CODY MEEK,                                        Case No. 17-cv-01012-JD
                                                         Plaintiff,
                                   8
                                                                                              ORDER RE MOTION FOR PARTIAL
                                                   v.                                         SUMMARY JUDGMENT
                                   9

                                  10        SKYWEST, INC., et al.,                            Re: Dkt. No. 80
                                                         Defendants.
                                  11

                                  12            Plaintiff Cody Meek is a former ramp agent at San Francisco International Airport who
Northern District of California
 United States District Court




                                  13   brought this wage-and-hour action against his former employers, defendants SkyWest, Inc., and

                                  14   SkyWest Airlines, Inc. (“SkyWest”). The complaint alleges seven legal claims against defendants

                                  15   on behalf of a putative class of ramp agents and other non-management employees in SkyWest’s

                                  16   customer service department. Dkt. No. 41 ¶ 2 (explaining that all such employees are defined as

                                  17   “Frontline Employees”).

                                  18            In the course of motion to dismiss proceedings, it became clear that a substantial portion of

                                  19   the case turned on whether plaintiff and defendants were parties to a collective bargaining

                                  20   agreement under the Railway Labor Act, which they disputed. Because this disagreement is

                                  21   central to plaintiff’s claims and is essentially a question of fact, the Court directed the parties to

                                  22   proceed to discovery and summary judgment on that issue. Dkt. No. 55. Defendants’ partial

                                  23   summary judgment motion, Dkt. No. 80, is granted.

                                  24                                               DISCUSSION

                                  25
                                       I.       IS THERE A VALID COLLECTIVE BARGAINING AGREEMENT UNDER THE
                                  26            RAILWAY LABOR ACT?

                                  27            The Railway Labor Act, 45 U.S.C. § 151 et seq., which also applies to airlines, directs that

                                  28   it “shall be the duty of all carriers, their officers, agents, and employees to exert every reasonable
                                   1   effort to make and maintain agreements concerning rates of pay, rules, and working conditions,

                                   2   and to settle all disputes, whether arising out of the application of such agreements or otherwise, in

                                   3   order to avoid any interruption to commerce or to the operation of any carrier growing out of any

                                   4   dispute between the carrier and the employees thereof.” 45 U.S.C. § 152, First; 45 U.S.C. § 181.

                                   5   As our Circuit has explained, the “RLA establishes a comprehensive scheme governing labor

                                   6   relations on railroads and airlines,” which includes provisions requiring that “disputes on pay and

                                   7   conditions are to be submitted to a statutory Mediation Board.” Barthelemy v. Air Lines Pilots

                                   8   Ass’n, 897 F.2d 999, 1007 (9th Cir. 1990).

                                   9          As the Court and the parties have discussed, a district court decision from a decade ago

                                  10   found that the SkyWest Airlines’ Frontline Association (“SAFA”) was a “representative” under

                                  11   the RLA, and the Standard Practices (“SPs”) negotiated by SAFA and SkyWest constituted a

                                  12   “valid CBA [collective bargaining agreement] pursuant to the RLA.” Blackwell v. SkyWest
Northern District of California
 United States District Court




                                  13   Airlines, Inc., No. 06cv0307 DMS, 2008 WL 5103195, at *6-9 (S.D. Cal. Dec. 3, 2008). The

                                  14   question at the motion to dismiss stage -- which could not be answered on that record or under the

                                  15   procedural rules governing such motions -- was whether those conclusions still hold as a matter of

                                  16   current practice.

                                  17          SkyWest’s evidence shows that they do. The declaration of David Tate, president of

                                  18   SAFA, confirms that SAFA continues to represent “all non-management employees in SkyWest’s

                                  19   Customer Service Department.” Dkt. No. 80-2 (“Tate Decl.”) ¶ 2. He states that since at least

                                  20   1995, SAFA (or its predecessor, the EAC) has been “the exclusive representative of Frontline

                                  21   Employees in their negotiations with SkyWest on matters of wages, hours, and work rules,” and

                                  22   “no other organization has ever sought to represent the Frontline Employees, nor have the

                                  23   Frontline Employees themselves ever sought representation by any other group.” Id. ¶ 22. This

                                  24   was true even after “[t]he Court’s decision in Blackwell reinforced SAFA and SkyWest’s

                                  25   understanding that SAFA was the exclusive representative of Frontline Employees for purposes of

                                  26   bargaining and that the parties had an enforceable CBA with binding terms.” Id. Further, “[i]n

                                  27   August 2014, SAFA compiled all of the SPs that together made up the CBA and published them in

                                  28   a single, consolidated document titled the Customer Service Policy Manual, or CSPM.” Id. ¶ 23.
                                                                                         2
                                   1           The declaration of Dixie Cooper, the current Director of Airport Operations for SkyWest

                                   2   Airlines, Inc., also confirms these facts from SkyWest management’s point of view. She states

                                   3   that “SkyWest has always understood that SAFA was the RLA representative for the Frontline

                                   4   Employees and treated it as such.” Dkt. No. 80-3 (“Cooper Decl.”) ¶ 17. And even after “the

                                   5   Court’s holding in Blackwell reinforced everyone’s understanding of” that relationship, “SAFA

                                   6   has continued to serve as the RLA representative of all Frontline employees in negotiations with

                                   7   SkyWest,” and “[n]o other organization has ever sought to represent Frontline employees, nor

                                   8   have Frontline employees themselves ever sought representation by any other group.” Id. In

                                   9   addition, declarant Cooper states SkyWest’s understanding that “[i]n August 2014, SAFA and

                                  10   SkyWest agreed to compile all of the SPs that together made up the CBA and published them in a

                                  11   single, consolidated document under the heading the Customer Service Policy Manual, or CSPM.”

                                  12   Id. ¶ 19.
Northern District of California
 United States District Court




                                  13           Meek’s response mainly takes the form of legal arguments that are not germane to the

                                  14   RLA inquiry. He contends that “the Frontline Employees -- for at least the past ten years -- have

                                  15   had no ability to ‘reject collective representation’ by SAFA.” Dkt. No. 82-3 at 16. But that is not

                                  16   what the RLA contemplates. Under the statute, the employees must first ask for different

                                  17   representation. Meek submits no evidence that contradicts SAFA’s and SkyWest’s statements that

                                  18   that has never happened, even after the Blackwell decision confirmed SAFA as the Frontline

                                  19   Employees’ “representative” under the RLA. See Int’l Ass’n of Machinists and Aerospace

                                  20   Workers, AFL-CIO v. Alitalia Airlines, 600 F. Supp. 268, 273 (S.D.N.Y. 1984) (the National

                                  21   Mediation Board, which was created by the RLA, has no authority to “investigate and hold an

                                  22   election unless a dispute over representation has arisen among the carrier’s employees.”).

                                  23           Meek’s other arguments are similarly off point. That the CSPM “is never directly called a

                                  24   collective bargaining agreement except in litigation,” Dkt. No. 82-3 at 15, is irrelevant because the

                                  25   RLA does not impose a naming convention. See, e.g., 45 U.S.C. § 152, First (referring only to

                                  26   “agreement[] concerning rates of pay, rules, and working conditions”). The salient issue is

                                  27   whether the CSPM fails to meet the statute’s substantive description of the kind of agreement

                                  28   required, whatever it might be called in shorthand. Meek makes no argument on the point. Meek
                                                                                         3
                                   1   also says that SAFA representatives have negotiated “without benefit of legal counsel,” Dkt.

                                   2   No. 82-3 at 17, but that, too, is nowhere required by the statute.

                                   3          Meek’s main contention is that “[i]t is unclear from the factual record whether SAFA is

                                   4   being coerced and controlled by SkyWest, or whether, alternatively, it has breached its duty of fair

                                   5   representation to the Frontline Employees.” Dkt. No. 82-3 at 18. He puts a finer point on this

                                   6   theme by attacking the “concessions” made by SAFA, id., in a manner akin to the breach of duty

                                   7   of fair representation claim that was at issue in Barthelemy, 897 F.2d at 1004-06. The problem for

                                   8   Meek here is two-fold: the “fairness” claim is not alleged in the complaint, and in any event does

                                   9   not affect the analysis of SAFA’s status as a “representative” or the CSPM’s characterization as a

                                  10   CBA under the RLA. These two material facts are not genuinely in dispute under Federal Rule of

                                  11   Civil Procedure 56, and the Court consequently deems them established by defendants.

                                  12   II.    PLAINTIFF’S THIRD CLAIM FOR FAILURE TO PAY OVERTIME
Northern District of California
 United States District Court




                                  13          SkyWest also seeks summary judgment on plaintiff’s third claim for lack of overtime paid

                                  14   for shift trades and off-the-clock time “because the claim is precluded as a matter of law by the

                                  15   mere existence of a valid CBA.” Dkt. No. 80 at 1. SkyWest says that “[u]nder California’s Wage

                                  16   Order 9, the state’s overtime rules do not apply to ‘employees who have entered into a collective

                                  17   bargaining agreement under and in accordance with the provisions of the Railway Labor Act.’”

                                  18   Id. at 11 (citing California Industrial Welfare Commission Order No. 9-2001, subd. 1(E)).

                                  19          Plaintiff does not disagree with this approach but argues that the California Wage Order 9

                                  20   exemption cannot conclusively be applied here because whether “the CSPM is a collective

                                  21   bargaining agreement is a genuine issue of material fact.” Dkt. No. 82-3 at 19. That dispute has

                                  22   now been resolved against Meek.

                                  23          Meek makes a cursory argument to the effect that even if the CSPM is a collective

                                  24   bargaining agreement, California Wage Order 9 “includes certain internal inconsistencies” and

                                  25   “too many issues of material fact remain.” Id. at 19-20. But these arguments are not supported

                                  26   with adequate evidence nor are they persuasive conceptually. See Blackwell, 2008 WL 5103195,

                                  27   at *9 (concluding that the Wage Order 9 section (1)(E) exemption applies; “[b]ecause the Court

                                  28   finds that SkyWest is a[n] interstate carrier, SAFA represents SkyWest’s Agents, and SkyWest
                                                                                         4
                                   1   and SAFA formed a valid CBA pursuant to the RLA, SkyWest is exempt from state overtime

                                   2   laws.”).

                                   3          Defendants’ partial summary judgment motion is granted on plaintiff’s third claim.

                                   4                                            CONCLUSION

                                   5          The Court grants defendants’ motion. Dkt. No. 80. SAFA is a valid “representative” for

                                   6   the Frontline Employees and the CSPM is a valid collective bargaining agreement under the

                                   7   Railway Labor Act. Further, that means that the California Wage Order 9 section (1)(E)

                                   8   exemption applies and precludes plaintiff’s third claim for overtime against defendants.

                                   9          The parties are directed to meet and confer in light of this order and submit a joint

                                  10   statement by January 23, 2019, that outlines proposed next steps and a case schedule. The parties

                                  11   may alternatively request a case management conference if they are unable to agree.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: December 7, 2018

                                  14

                                  15
                                                                                                    JAMES DONATO
                                  16                                                                United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        5
